OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for our review should be affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (65 AD2d 815), to which we add only that relinquishment of rights conferred by section 81 of the Civil Service Law may result, on a sufficient demonstration, from an abandonment without the necessity of a written resignation. On this record, however, we agree with the court below that petitioner did not abandon his statutory rights.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.